Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 07/18/2022 in which claims 01, 03-09, 11, and 13-20 are pending ready for examination.


Allowable Subject Matter
Claims 01, 03-09, 11, and 13-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of inspecting a pellicle mounted above a photolithographic reticle for presence of particles and/or defects, the method comprising:
lighting a top surface of the pellicle, under a grazing angle or range of grazing angles through a polarizer configured to light the top surface of the pellicle with transverse-electric (TE) polarization, from a light source located outside a space extending perpendicularly from the top surface of the pellicle;

imaging the top surface of the pellicle through an objective onto a detection surface of an image detection device,
wherein an optical axis of the objective is at non-zero angles with respect to normal to the top surface of the pellicle and at a direction or directions of specular reflection of the light from the light source by the top surface of the pellicle,
wherein the detection surface and the optical axis of the objective are in a Scheimpflug configuration to focus the top surface of the pellicle onto the detection surface,
wherein the image detection device and the objective are located outside said space, and
wherein said space is located between the objective and the light source.
As for claim 11, none of the prior arts alone or in combination discloses An optical inspection device for inspecting a pellicle mounted above a photolithographic reticle for presence of particles and/or defects, the optical inspection device comprising:
an object location, with the photolithographic reticle placed on the object location, wherein the pellicle is mounted above the photolithographic reticle;
a light source configured to supply light to the top surface of the pellicle, at a grazing angle or range of grazing angles, the light source being located outside a space extending perpendicularly from the top surface of the pellicle;

a polarizer, positioned between the light source and the top surface of the pellicle, that is configured to light the top surface of the pellicle with transverse-electric (TE) polarization; and
an image sensor comprising an objective and an image detection device,
wherein an optical axis of the objective is at non-zero angles with respect to normal to the top surface of the pellicle and at a direction or directions of specular reflection of the light from the light source by the top surface of the pellicle,
wherein a detection surface of the image detection device and the optical axis of the objective are in a Scheimpflug configuration to focus the top surface of the pellicle onto the detection surface,
wherein the image detection device and the objective are located outside said space, and
wherein said space is located between the objective and the light source.
The closest prior art, Koizumi et al (JP 62134647 A) discloses detect distinctly sticking of foreign matters to a pellicle and the stuck face with high sensitivity by projecting P and S polarized laser beams to one face of the pellicle at a small angle of incidence and detecting and comparing intensities of scattered light of both polarized beam. Koizumi does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 11; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured;
Claims 03, 04-09, and 13-20 are allowed due to their dependency of either claim 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 07/18/2022, with respect to claims 01, 03-09, 11, and 13-20 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1) rejection of claims 01, 03-09, 11, and 13-20 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886